476 F.2d 639
UNITED STATES of America, Plaintiff-Appellee,v.Alex NOLAN and Dun Dun Hemingway, Defendants-Appellants.
No. 72-2769 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
April 17, 1973.

Harry Connick, New Orleans, La.  (Court-appointed), for defendants-appellants.
Gerald J. Gallinghouse, U. S. Atty., Robert L. Livingston, Asst. U. S. Atty., New Orleans, La., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
In conformity with the requirements established by Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered that the motion filed by Harry Connick, Esquire, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed.  See Local Rule 20; United States v. Minor, 5th Cir. 1971, 444 F.2d 521; United States v. Crawford, 5th Cir. 1971, 446 F.2d 1085.



a
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I